*588The petitioner was granted permission to review his mental health records in accordance with Mental Hygiene Law § 33.16 (b) (1), but his request for a copy of those records was denied. Mental Hygiene Law § 33.16 (b) (5) provides that a facility shall furnish a copy of any clinical record which a person is authorized to inspect. Both the right of access and the right to a copy of the clinical records are subject to the same limitations (see, Mental Hygiene Law § 33.16 [c]). Under the circumstances of this case, where the facility found no reason to deny the petitioner access to his records, its denial of his request for a copy of those records was arbitrary and capricious. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.